DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-7 and 11-20 are pending in the case. Claims 1, 12, and 20 are independent claims. Claims 8-10 have been canceled.

Priority
	Acknowledgement is made of Applicant’s claim for foreign priority in this National Stage application of Chinese application PCT/CN2017/081882 filed April 25, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 12 recites “wherein each of the one or more candidate questions…is selected based on at least a user profile comprising information user or frequently used applications frequently used by the user” in the last five lines of the claim. The recitation is incoherent, particularly at “comprising information user”. Examiner attributes this to erroneous claim drafting and interprets the claim as corresponding to the scope of other amended independent claims 1 and 20.
	Dependent claims 13-19 are also rejected due to inheriting the deficiencies of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0332663 A1), in view of Keene (US 2016/0267081 A1), and in view of Judd et al. (US 2017/0339088 A1).

Regarding claim 1, Zhang teaches a method comprising:
presenting a user interface for a conversation session between a user (FIG. 1 or FIG. 2(b) and [0078-0080]: a user interface is presented as seen in either figures. The user interface comprises of a conversation area/interface), and Input Method Editor (IME) interface (FIG. 1 or 2(b) and [0078-0079]: IME interface corresponds to the area including the input interface, candidate-word area, and keyboard. See also input method interface of FIG. 8.), and an input area (FIG. 1 or 2(b) and [0078-0079]: an input area includes interface); and
providing one or more candidate messages in the IME interface before a character is input by the user into the conversation area and before the character is input by the user into the input area (candidate-word area of FIG. 1 or 2(b) and [0079]: “before a user starts to input information, default words used relatively frequently are provided for the user in a candidate-word area.” The candidate-word area hosts the candidate messages provided in the IME interface. FIG. 1 shows these candidate messages before the user inputs a character into the conversation area. In particular, FIG. 2(b) shows that candidate messages may be provided before a character is input into or even displayed in the conversation area. Furthermore, the candidate messages in the candidate word area are displayed before a character is input by the user into the input area as seen clearly in FIG. 1. In the case of FIG. 2(b), the “I” in the input area clearly is the result of the user selecting “I” in the candidate-word area and so the candidate messages are displayed before a character is input by the user into the input area), wherein some of the one or more candidate messages is a complete query comprising a plurality of words (FIG. 1 or 2(b): as illustrated, the one or more candidate messages comprise a plurality of words; See also at least FIGS. 6(d) and end of [0098], and FIGS. 13(a)-(c) and second half of [0126] for cases where some of the candidate messages each comprise a plurality of words) and are selected based on at least a user profile associated with the user, the user profile identifying words frequently used by the user ([0193]: a word library created in a process in which a user uses an input method on the smartphone is stored. This word library corresponds to a user profile of a current user of the IME interface. The word library is used to display frequently used words in the candidate-word area; [0020-0023]: as a user enters target words, frequencies for those target words increase, thereby updating the target words’ ranks within the candidate word library, and thus the user profile is updated. This would update which words get displayed in the candidate-word area. See FIG. 12(a) and [0124] for another example of frequently used words being displayed in the candidate-word area).

Although Zhang teaches the conversation session including a user and providing one or more candidate questions (FIG. 8, [0105], and [0110]: a candidate question is displayed and is selectable by the user), Zhang does not explicitly teach the conversation session being between a user and a chatbot and providing one or more candidate questions in the IME interface before a character is input by the user or the chatbot into the conversation area and before the character is input by the user into the input area, wherein each of the one or more candidate questions is a complete query comprising a plurality of words and is selected based on at least a user profile associated with the user, the user profile identifying word frequently used by the user.
Keene teaches providing one or more candidate questions in the IME interface before a character is input by the user each of the one or more candidate questions is a complete query comprising a plurality of words and is selected based on at least a user profile associated with the user (FIG. 9 and [0059]: one or more candidate questions are provided in the IME interface seen in the screenshot of FIG. 9 before a character is input by the user into the input area/input box. Each candidate question is a complete query comprising a plurality of words. These questions are selected based on queries previously used by users, and thus are selected based on at least a user profile associated with the user indicating past questions asked by the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Keene and include providing one or more candidate questions in the IME interface before a character is input by the user each of the one or more candidate questions is a complete query comprising a plurality of words and is based on at least one of: queries frequently used by one or more users, one or more application trigger words, or a small talk strategy. Doing so would allow the user to more quickly enter a full query in order to conduct a more efficient conversation. By having the user initiate the conversation, the user can take lead on the topic of discussion, and thus inquire about the most relevant subject, rather than just responding to another party. Moreover, to have the one or more candidate questions be based on queries frequently used by one or more users would increase the likelihood that the candidate question(s) are relevant for the user to choose. As a result, the user does not have to manually enter each character/word but can more simply choose a candidate question. 
Zhang in view of Keene does not explicitly teach the conversation session being between a user and a chatbot and each of the one or more candidate questions is selected based on at least a user profile associated with the user, the user profile identifying applications frequently used by the user.
Judd teaches the conversation session being between a user and a chatbot and providing one or more candidate options, wherein each of the one or more candidate options is a complete query comprising a plurality of words and is selected based on at least a user profile associated with the user, the user profile identifying applications frequently used by the user ([0060], FIG. 8, and [0070-0075]: a conversation session occurs between a user, Sven, and a personal assistant module/chatbot, “PAM”. Candidate options/selectable links 8564, 8565, and 8566 are complete queries comprising a plurality of words appear in the fourth text bubble. Candidate options are selected based on at least a user profile associated with the user, the user profile identifying applications frequently used by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in view of Keene to incorporate the teachings of Judd and have the conversation session be between a user and a chatbot and each of the one or more candidate questions be selected based on at least a user profile associated with the user, the user profile identifying applications frequently used by the user. Doing so would conduct a discussion with a chatbot that allows the current user to converse with an assistant that can be resourceful and direct the user to relevant options, offering to the user more informative and/or less subjective options compared to speaking to another user for whatever the current user is seeking. Furthermore, analyzing frequently used applications by the user helps promote display of more relevant options to the user while preventing options associated with less frequently used applications from unnecessarily occupying the screen.

Regarding claim 2, Zhang in view of Keene and in view of Judd teaches the method of claim 1. Zhang further teaches wherein the IME interface is presented in response to an intention to provide input in the conversation session ([0015-0016]: user may trigger an action by tapping a prompt box. An action may be presenting the IME interface, including the candidate-word area, as seen in FIG. 6(a) and [0098].; [0078-0079]: the IME interface is presented in response to the user triggering the input method; [0090-0091]: triggering the input method involves triggering “system text space to prepare for content input”, or to prepare for input in the conversation session).

Regarding claim 3, Zhang in view of Keene and in view of Judd teaches the method of claim 2. Zhang further teaches wherein the intention to provide input is identified in response to an activation of an input area used for the conversation session or in response to calling the IME ([0090-0091]: triggering the input method involves triggering “system text space to prepare for content input”, or to prepare for input in the conversation session. Triggering of the system text space, like input interface box/text space of FIG. 2(b), corresponds to activation of an input area used for the conversation session).

Regarding claim 4, Zhang in view of Keene and in view of Judd further teaches the method of claim 1, further comprising:
receiving a selection of one of the one or more candidate questions (Zhang, FIG. 2(b): user selects one of the candidate messages. In this example, the user selects “I”; See also FIG. 8 and [0109-0110] where the user selects “No”) (Keene, for the question aspect, FIGS. 9-10 and [0059-0060]: for example, the user selects the question “What was happening here?”); and
providing the selected one of the candidate questions in an input area used for the conversation session (Zhang, FIG. 2(b): the selected candidate message appears in an input area that is labelled the “input interface” box; See also FIG. 8 and [0109-0110] where the user selects “No” and the candidate message appears in an input area that is the text entry box to the left of the smiley face icon) (Keene, for the question aspect, FIG. 10 and [0060]: the question is displayed in the input area corresponding to where the input box was seen in FIG. 9).

Regarding claim 5, Zhang in view of Keene and in view of Judd teaches the method of claim 1. Zhang further teaches the method further comprising:
providing first words and/or phrases based on user inputs (FIG. 16 and [0141]: a user manually enters some pinyin strings denoting Chinese words) and;
providing one or more candidate second words and/or phrases in the IME interface based on the first words and/or phrases (FIG. 16 and [0141]: one or more candidate second words and/or phrases are provided in the IME interface based on the pinyin strings the user has typed. These second candidate words and/or phrases are the Chinese writing of the words corresponding to the typed pinyin).

Regarding claim 6, Zhang in view of Keene and in view of Judd further teaches the method of claim 1, wherein the one or more candidate questions are further based on at least one of a statistical interest of the user (Zhang, FIG. 12(a) and [0124]: the more frequently the user uses a word, the greater its frequency value is and the more likely it is to be displayed as a candidate message) (Keene, for the question aspect, FIG. 9 and [0059]: statistically, the suggested questions have been asked by the user at least once previously) (Judd, [0060], FIG. 8, and [0070-0075]: statistical interest indicated by frequently used applications), or a message flow of the conversation session (Zhang, FIG. 13(a) or 13(b) and [0126]: keywords are extracted from the last message so as to provide the user with relevant candidate messages that continue the message flow of the conversation session).

Regarding claim 7, Zhang in view of Keene and in view of Judd teaches the method of claim 6. Although Zhang teaches that the current party is different from the user (FIG. 12(a) and [0124]: based on the last message of “Remember to bring milk for me”, candidate messages correspond to an “Invoke a fast reply template”; See also FIG. 12(b) and [0125] where the last message similarly prompts an “Invoke a fast reply template” to predict candidate messages), Zhang in view of Keene does not explicitly teach wherein the current party of the conversation session is the chatbot.
Gruber further teaches wherein the current party of the conversation session is the chatbot [0060], FIG. 8, and [0070-0075]: current party of the conversation session is personal assistant module/chatbot, “PAM”.).

Regarding claim 11, Zhang in view of Keene and in view of Judd teaches method of claim 5. Zhang further teaches wherein the one or more candidate second words and/or phrases are determined using at least one of a universal language model and a user-specific language model ([0032], FIG. 16 and [0141], fifth row of Table 1 for “Pinyin string entered by a user and to-be-replied text”: predicting the candidate second words/and or phrases written in Chinese characters based on the first words and/or phrases entered in pinyin involves a Chinese language model that associates pinyin with Chinese characters).

Regarding claims 12-15, the claims recite an apparatus (Zhang, terminal device/apparatus includes function modules configured to perform various possible implementations as supported in [0048-0049]) for facilitating information input in a conversation session (Zhang, conversation interface of FIG. 1 and [0078-0079]. See also application conversation interface of FIG. 8 and [0105-0106]), the apparatus comprising: a processor (Zhang, processor 46 of FIG. 19 and [0188]); and a memory storing computer-executable instructions that, when executed, cause the processor to (Zhang, memory 42 of FIG. 19 and [0193]) perform operations with corresponding limitations to the method of claims 1, 2, 4, and 5, respectively, and are therefore rejected on the same premises.

Regarding claim 16, Zhang in view of Keene and in view of Judd further teaches the apparatus of claim 12, wherein the one or more candidate questions (Keene, for the question aspect, FIG. 9 and [0059]) are further based on at least one of a statistical interest of a first participant of the conversation session (Zhang, [0180-0181]; FIG. 12(a) and [0124]: the more frequently the user/first participant uses a word, the greater its frequency value is and the more likely it is to be displayed as a candidate message), a last message output by a second participant of the conversation session (Zhang, [0180] and [0182]; See also FIG. 12(b) and [0125] where the last message similarly prompts an “Invoke a fast reply template” to predict candidate messages), or a message flow of the conversation session (Zhang, FIG. 13(a) or 13(b) and [0126]: keywords are extracted from the last message so as to provide the user with relevant candidate messages that continue the m6ssage flow of the conversation session).

Regarding claim 17, Zhang in view of Keene and in view of Judd further teaches apparatus of claim 16, wherein:
at least one next query type is determined based on at least one of the last message output by the second participant and the conversation session (Zhang, [0180] and [0182]; [0094-0095] and Table 1: at least one next message type is determined based on at least the to-be-replied text, or the last message output by the current conversation session. Rows 3, 4, and 6 of Table 1 indicate that the to-be-replied text is used to predict the related content. For example, corresponding with the sixth row for the action/message/query type of “Invoke a fast reply template” in Table 1, FIG. 12(a) and [0124] predicts the message type of “Invoke a fast reply template” based on the to-be-replied text of “Remember to bring milk for me”. See also FIG. 12(b) and [0125] or FIG. 13(a)/13(b) and [0126] for other examples); and
the one or more candidate messages are based on at least one of the at least one next query type or the last message output by the second participant (Zhang, [0180] and [0182]; FIG. 12(a) and [0124]: based on the identified “Invoke a fast reply template” query type and the text-to-be-replied, which influenced the determination of the query type, candidate queries are predicted as seen in candidate-word area. See also FIG. 12(b) and [0125] or FIG. 13(a)/13(b) and [0126] for other examples. Note also that the beginning of [0125] discloses “different frequently used replies correspond to content of different to-be-replied texts”) (Keene, for the question aspect, FIG. 9 and [0059]).

Regarding claim 18, Zhang in view of Keene and in view of Judd teaches apparatus of claim 17. Zhang further teaches wherein the at least one next query type is further determined using at least one of a universal classifier and a user-specific classifier ([0182]; second half of [0118] and Table 2: predicting the next query type of “extracting content of a source text”, for instance, involves a universal classifier which looks for a verb + noun + noun + question mark in the text-to-be-replied).

Regarding claim 19, Zhang in view of Keene and in view of Judd teaches the apparatus of claim 17. Zhang further teaches wherein the at least one next query type comprises at least one of an emotional feedback ([0180]; FIG. 12(b) and [0125]: the next query type of “Invoke a fast reply template” serves to provide responses, or “emotional feedback”, to the question posed in the text-to-be-replied), providing more in-depth information for a current topic ([0182]; FIG. 13(a) or FIG. 13(b) and [0126]: the next query type of “Extract content from source text” allows the user to hone into the topic of planning an excursion. FIG. 13(b) even provides specific responses for a desired movie or mountain.), or changing from the current to a new topic.

Regarding claim 20, the claim recites a computer system, comprising: one or more processors (Zhang, processor 46 of FIG. 19 and [0193]); and a memory storing computer-executable instructions (Zhang, memory 42 of FIG. 19 and [0193]) that, when executed, cause the one or more processors to perform operations with corresponding limitations to the method of claim 1 and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171